Citation Nr: 0326553	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  95-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation benefits for additional 
disability to the right hip, consisting of aseptic necrosis, 
under the provisions of 38 U.S.C.A. § 1151.  

2.  Whether new and material evidence was received to reopen 
a claim for service connection for a back disability.  

3.  Entitlement to a higher initial rating in excess of 10 
percent for a cervical spine disability prior to June 26, 
1997.  

4.  Entitlement to an increased rating in excess of 20 
percent for a cervical spine disability prior to March 12, 
2003.  

5.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 30 percent disabling.  

6.  Entitlement to a temporary total disability rating for a 
period of convalescence following hospitalization for hip 
surgery in 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1991 and subsequent rating decisions 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran raised a claim for service connection for a 
psychiatric disability that was denied in a June 2003 rating 
decision.  The Board however, observes that her VA outpatient 
treatment records suggest a possible claim for post-traumatic 
stress disorder based on events noted during her military 
service.  This matter is referred to the RO for all 
appropriate evaluation and adjudication.  

The issues of entitlement to a current rating in excess or 30 
percent for the veteran's cervical spine disability, for 
compensation under the provisions of 38 U.S.C. 1151 are the 
topics of the REMAND that follows this decision.  The issue 
of entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, is deferred. 




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a back disability 
was denied previously in an unappealed decision, dated in May 
1987; the veteran attempted to reopen his claim for service 
connection in September 1990.  

3.  The evidence received into the record since the May 1987 
rating decision consists of reports of VA and private 
treatment reflecting that the veteran had a medical history 
remarkable for chronic low back pain secondary to a motor 
vehicle accident in 1981; this evidence is so significant as 
to require a review of all the evidence in order to fairly 
decide the case.  

4.  The veteran's cervical spine disability was productive of 
no more than slight limitation of motion, mild neck pain with 
no indication of ankylosis or disc herniation prior to June 
26, 1997.  

5.  The veteran demonstrated severe cervical spine disability 
over the period from June 26, 1997 to March 12, 2003.  


CONCLUSIONS OF LAW

1.  The May 1987 rating decision that denied service 
connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (2003); 
§ 20.1103 (2002). 

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  

3.  The criteria for a higher initial rating in excess of 10 
percent for a cervical spine disability prior to June 26, 
1997 have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes 4.71a, Codes 5003, 5010, 
5290 (2003).

4.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability after June 26, 1997, but prior to 
March 12, 2003 have been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Codes 4.71a, Codes 5003, 
5010, 5290 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her claim, including the requirements to reopen 
his claim, by means of the discussions in an January 1991 and 
subsequent rating decisions, a November 1994 and subsequent 
statements of the case, and a January 1997 and subsequent 
supplemental statements of the case.  She was specifically 
told that there was no evidence constituting new and material 
evidence to reopen the claim of entitlement to service 
connection for back disability.  She was also informed that 
the service-connected cervical spine disability was not shown 
to warrant higher disability ratings over the periods noted 
above.  Likewise, a February 2003 letter notified the veteran 
how, in general, to establish entitlement to the benefits 
sought.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  On behalf of the veteran's claim, VA 
obtained reports of VA outpatient treatment from the 
facilities identified by the veteran.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The requirements of the 
VCAA have been met by the RO to the extent possible.  

New and Material Evidence-A Back Disorder

Service connection was previously for low back disability 
denied in a May 1987 rating decision.  At that time, the 
veteran contended that she sustained a back injury in a motor 
vehicle accident in February 1981.  However, the originating 
agency determined that the veteran's service medical records 
did not make reference to a low back injury resulting from 
that accident.  Service medical records show that the veteran 
complained of back and neck pain in March 1981 following the 
above-mentioned car accident.  In particular, pain was 
reported in the cervical spine and thoracic spine areas.  The 
veteran reported complaints of recurrent back pain after a 
motor vehicle accident on the report of medical history 
completed for her release from active service, dated in July 
1984.  No pertinent findings were noted on clinical 
evaluation.  Minimal scoliosis in the lumbosacral spine was 
identified on the VA examination conducted in March 1987.  
The originating agency concluded that there was no evidence 
of injury or treatment for the lumbar spine during the 
military service, particularly following the February 1981 
motor vehicle accident.  On these bases, service connection 
was denied for that condition.  The veteran was notified of 
that decision by letter dated in June 1987.  She did not 
initiate an appeal from this decision after she was notified 
in June 1987.  

The veteran attempted to reopen her claim in September 1990.  
However, service connection was denied again in a January 
1991 rating decision.  The veteran was notified of that 
decision in a February 1991 rating decision.  The veteran 
expressed her disagreement with the decision in October 1991 
and requested a statement of the case.  A statement of the 
case was issued in December 1991.  In January 1992, the 
veteran requested a hearing with respect to her claim for 
service connection for low back disability.  After the 
hearing was conducted in April 1992, the RO denied 
entitlement to the low back disability in its confirmed 
rating decision, dated in March 1993.  The veteran was 
notified of that denial in a letter dated later that month.  
The veteran has perfected her appeal.  Thus, she has had an 
ongoing, active claim since September 1990.  



New and Material Evidence Prior to August 29, 2001

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a low back condition.  
As noted above, the RO has complied with the notice and duty 
to assist provisions of the VCAA.  Specifically, the veteran 
and his representative were advised by the RO of the 
information required to substantiate his claim, and thus, the 
Board may proceed with its appellate review.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the May 1987 Rating Decision.  

In November 1990, the veteran underwent VA examination of her 
low back.  At that time, she reported that initially, her low 
back pain was thought to be associated with her ovarian cyst.  
However, the pain persisted after her abdominal surgery.  The 
physical examination was believed to be consistent with 
lumbosacral strain.  Also, the veteran underwent VA 
examination in November 1996.  At that time, the examination 
of the lumbar spine revealed no diagnosed abnormal findings.  

However, the Board notes that the veteran's clinical record 
reflects that a past medical history of chronic low back pain 
due to a motor vehicle accident in 1981 was noted by VA in 
July 1999 and July 2000.  This evidence is new, inasmuch as 
it was not previously of record.  In addition, it is relevant 
and probative to the issue at hand.  Thus, the Board 
concludes that new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.  

The veteran is advised that the Board will now undertake 
additional development as set for the in the REMAND section 
below, prior to reaching a decision on the merits of the 
veteran's claim.  

Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support. 38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for a cervical spine 
disability in the May 1987 rating decision.  originally, an 
evaluation zero was assigned.  The veteran has been afforded 
a 10 percent rating prior to June 26, 1997, a 20 percent 
rating from June 26, 1997 to March 12, 2003 and a current 
rating of 30 percent.  Consequently, three periods of 
entitlement will be discussed in connection with the claim 
for a higher disability rating.  

Arthritis due to trauma and substantiated by X-ray evidence 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent rating is warranted for slight limitation of 
motion in the cervical spine.  A 20 percent rating requires 
moderate disability, and a 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.  

The Board advises that the effects of functional loss due to 
pain and other factors in rating the veteran's service-
connected disability must be considered.  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight- bearing are 
related considerations.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Prior to June 26, 1997

The Board notes that the veteran filed her claim for an 
increased rating in April 1995.  VA outpatient treatment 
records from 1994 show that the veteran had traumatic 
arthritis of the neck with pain demonstrated in December 1994 
and limitation of motion indicated in October 1995.  
Unfortunately, the actual ranges of motion were not set 
forth.  

The veteran underwent VA examination in November 1996.  At 
that time, she described pain in the lower neck and the upper 
thoracic spine.  Pain was aggravated by prolonged standing 
and walking as well as by lifting.  During the physical 
examination, the veteran was noted to have mild tenderness 
over the upper thoracic spine and lower cervical spine.  The 
range of motion in the neck was forward flexion to 45 
degrees, backward extension 15 to 30 degrees and lateral 
rotation was to 45 degrees bilaterally.  In addition, the 
examiner noted mild neck pain.  The presence of disc 
herniation was ruled out by CT scan conducted in December 
1999.  In addition, intervertebral disc heights were normal.  
There was mild spinal stenosis noted at C4-6 secondary to 
marginal degenerative spurring and hypertrophic changes.  

The preponderance of the evidence fails to show that the 
cervical spine disability prior to June 1997 was productive 
of more than slight limitation of motion as well as 
functional loss equivalent to no more than slight 
disablement.  In view of the foregoing an evaluation in 
excess of 10 percent is not warranted prior to June 26 1997.   

After June 26, 1997 but before March 12, 2003

The veteran underwent a VA examination on June 26, 1997.  At 
that time, she was observed to have flexion to 45 degrees, 
extension to 5 degrees, rotation to 25 degrees and lateral 
flexion to 25 degrees.  The Board observes that these 
findings in addition to the objective evidence of pain on all 
motion constitute a disability picture that more nearly 
approximate severe limitation of motion that qualifies the 
veteran for a 30 percent rating.  This is the highest 
schedular rating provided for limitation of motion in the 
cervical spine.  Higher ratings may be achieved where there 
is evidence of either ankylosis or intervertebral disc 
syndrome.  The Board notes that there is no evidence of 
either condition.  The veteran does not have a frozen joint 
in the cervical spine and the most recent VA CT examinations, 
including the latest conducted in February 2003, showed no 
evidence of disc herniation.  

The veteran is again advised that the issue entitlement to a 
higher current rating is addressed in the remand that follows 
this decision.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for her service-connected 
disabilities and is not shown to require the frequency of 
therapeutic care that would unduly disrupt her activities of 
daily living.  Finally, the veteran's service-connected 
disability is not shown to be productive of marked 
interference with his ability to work.  In view of the 
foregoing, the consideration of an extraschedular rating is 
not warranted currently.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a back disability.  To this 
extent, the appeal on this issue is allowed.  

A higher initial rating in excess of 10 percent for a 
cervical spine disability prior to June 26, 1997 is denied.  

An increased rating of no higher that 30 percent for a 
cervical spine disability prior to March 12, 2003 is allowed 
subject to regulations applicable to the payment of monetary 
awards.  


REMAND

When new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  The Board 
finds that additional development is necessary prior to the 
completion of its appellate review of the remaining issues.  
In particular, the Board notes that an examination with a 
nexus opinion is required at this time.  

Also, with respect to the current rating for service-
connected cervical spine disability, the Board notes that the 
most recent VA examination shows that the veteran had some 
evidence of central disc protrusions at C2-C3 with bulging 
discs noted at C5-C6.  Neural foraminal encroachment was 
noted at the right of C5-C6.  The RO is requested to consider 
the propriety of rating the veteran for intervertebral disc 
syndrome, if this condition is considered to be associated 
with service-connected disability.  Moreover, the veteran is 
advised that the criteria in the VA Schedule for Rating 
Disabilities for rating intervertebral disc syndrome were 
revised in pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

Finally, the Board finds that the veteran's claims folder 
should be reviewed by an orthopedic physician who is 
requested to offer an opinion as to the medical probability 
that the veteran developed additional disability in the form 
of avascular necrosis of the hip as a result of treatment 
provided by VA.  The veteran is advised that a decision 
relative to her entitlement under the provisions of 
38 C.F.R. § 4.30 is dependent on the outcome of her claim for 
entitlement under the provisions under 38 U.S.C.A. § 1151.   

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The veteran should be afforded 
orthopedic and neurological examinations 
in order to determine:  1.) the current 
nature and the etiology of an existing 
low back disability; 2.) the current 
nature and severity of the service-
connected cervical spine; and 3.) the 
etiology of the avascular necrosis of the 
right hip.  

a.  With respect to the low back:  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide an 
opinion as to whether the veteran 
currently has a lumbosacral spine 
disability that is related to her 
military service.  In this regard, the 
examiner is asked to state whether it is 
at least as likely as not that the 
veteran has low back disability related 
to injury, disease, or event noted during 
the her military service.  In addition, 
the examiner is also requested to state 
whether it is at least as likely as not 
that the veteran currently has a low back 
disability that was caused or worsened by 
her service-connected conditions.  The 
clinical bases for these opinions should 
be set forth in detail.  

b.  With respect to the cervical spine:  
the veteran should be afforded orthopedic 
and neurological examinations in order to 
determine the current nature and severity 
of service-connected cervical spine 
disability.  All indicated special 
studies and tests should be accomplished.  
The examiner is requested to determine if 
the veteran currently has intervertebral 
disc syndrome.  If so,

i.  With respect to the orthopedic 
examination:  A.  The examiner is 
requested to determine the degree of 
intervertebral disc syndrome in the 
cervical spine associated with her 
service-connected disability.  Also, 
the examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
cervical spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the orthopedic 
signs and symptoms associated with 
the veteran's intervertebral disc 
syndrome from the neurological signs 
and symptoms.  Also, the examiner is 
asked, to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment of the cervical spine.  If 
so, and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  To the extent possible, 
the examiner is requested to 
distinguish service-connected 
orthopedic signs and symptoms from 
any nonservice-connected factors.  

B.  Further, the examiner is asked 
to comment on the impact of 
functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected cervical 
spine disability picture.  

C.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected cervical 
spine disability pictures affect on 
the veteran's ability to obtain and 
maintain employment.  

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected cervical spine disability.  
Also, the examiner is requested to 
comment on the nature and extent of 
the veteran's "chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
cervical spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in the 
cervical spine from the orthopedic 
signs and symptoms.  Also, the 
examiner is to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from any nonservice-
connected factors.  

C.  The examiner is to comment on 
the impact of functional loss due to 
pain, weakness and other factors on 
the veteran's service-connected 
disability picture.  

D.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected cervical 
spine disability pictures affect on 
the veteran's ability to obtain and 
maintain employment.  

c.  With respect to the right hip 
disability, the orthopedic examiner is 
requested to review the clinical record 
and determine whether it is at least as 
likely as not that the veteran's 
avascular necrosis of the right hip was 
caused or worsened by the treatment 
provided by VA.  The examiner's attention 
is directed to allegations that 
medication used to treat the veteran may 
have contributed to the development of 
avascular necrosis.  Also, the examiner's 
attention is directed to the July 2000 
statement by which a VA medical provider 
opined that the veteran's avascular 
necrosis may have existed more than 3 
years prior to her surgery.  The clinical 
basis for the requested opinion should be 
set forth in detail.  

2.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



